Citation Nr: 0733207	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  06-05 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for 
varicocele.  

2.  Entitlement to service connection for bilateral hip 
replacement.

3.  Entitlement to service connection for a bilateral knee 
condition.  

4.  Entitlement to service connection for a right foot 
disorder.  

5.  Entitlement to service connection for IgM nephropathy 
with focal sclerosing glomerulonephritis.  

6.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a left ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to 
December 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Winston-
Salem, North Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
varicocele and assigned a noncompensable evaluation, 
effective October 2003.  The RO also denied service 
connection for bilateral hip replacement, IgM nephropathy 
with focal sclerosing glomerulonephritis, bilateral knee 
condition, and bilateral foot condition.  Subsequently 
thereafter, in a January 2006 Decision Review Officer (DRO) 
decision, the RO granted service connection for limitation of 
motion of the left ankle due to residuals of left ankle 
sprain (claimed as left foot condition) and assigned a 10 
percent evaluation, effective October 2003.  The veteran 
contests the issues of an increased rating for varicocele and 
service connection for bilateral hip replacement, bilateral 
knee condition, IgM nephropathy, and a right foot disorder.  
The Board notes that in the veteran's VA Form 9, received in 
February 2006, the veteran indicated that he wished to appeal 
all of the issues listed on the statement of the case (SOC), 
and also stated that is left ankle his worse than the 10 
percent evaluation.  Given the foregoing, the Board finds 
that a timely notice of disagreement has been submitted for 
the left ankle increased rating claim.  The matter is 
addressed further in the remand section.  

In August 2007, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.

The issues of entitlement to service connection for IgM 
nephropathy with focal sclerosing glomerulonephritis and 
entitlement to an initial rating in excess of 10 percent for 
residuals of a left ankle disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's varicocele, status postoperative without 
residuals, has been manifested by subjective complaints of 
pain, tenderness, and soreness with no evidence of atrophy of 
the testicles.  

3.  Competent evidence of a nexus between bilateral hip 
replacement and service is not of record.

4.  Competent evidence of a nexus between a bilateral knee 
condition and service is not of record.  

5.  There is no competent evidence of record showing a right 
foot disorder due to disease or injury in service.  





CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
varicocele have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.7, 4.115b, Diagnostic Codes 7523, 7599 (2007).

2.  Bilateral hip replacement was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).

3.  A bilateral knee condition was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).

4.  A right foot disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision   
A.  Increased Rating for Varicocele

The veteran contends that his varicocele disability warrants 
a compensable rating.  During the August 2007 hearing, the 
veteran testified that since service, he continues to 
experience soreness and pain in that area.  He explained that 
he has to wear supportive undergarments, and asserts that his 
disability is worse than the current evaluation contemplates.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for the 
disability.  This matter is therefore to be distinguished 
from one in which a claim for an increased rating of a 
disability has been filed after a grant of service 
connection.  The Court has observed that in the latter 
instance, evidence of the present level of the disability is 
of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), 
and that as to the original assignment of a disability 
evaluation, VA must address all evidence that was of record 
from the date of the filing of the claim on which service 
connection was granted (or from other applicable effective 
date).  See Fenderson, 12 Vet. App. at 126-27.  Accordingly, 
the evidence pertaining to an original evaluation might 
require the issuance of separate, or "staged," evaluations 
of the disability based on the facts shown to exist during 
the separate periods of time.  Id.  

The veteran has been assigned a noncompensable disability 
evaluation for his varicocele disorder under Diagnostic Codes 
7599-7523.  See 38 C.F.R. § 4.115b.  Diagnostic Code 7599 is 
used to identify disabilities that are not specifically 
listed in the schedule, but are rated by analogy to similar 
disabilities under the schedule.  See 38 C.F.R. §§ 4.20, 
4.27.  As the veteran's varicocele disorder is not listed in 
the schedule, the RO relied on the criteria under Diagnostic 
Code 7523.  See 38 C.F.R. § 4.115b (2007).  Under Diagnostic 
Code 7523, complete atrophy of one testicle warrants a 
noncompensable rating.  Complete atrophy of both testicles 
warrants a 20 percent rating, with consideration for special 
monthly compensation.  Id.  

In March 2004, the veteran was afforded a VA examination for 
his varicocele.  During the examination, the veteran informed 
the examiner that he was treated by convalescence during 
service because of a bad parachute jump that bruised his 
kidneys and injured his left testicle.  He explained that he 
developed a varicocele, and an operation was performed in 
November 1976, after discharge from service.  Upon physical 
examination of the veteran, the examiner noted a normal 
genitalia with a smooth, firm, nontender, and unenlarged 
prostate.  The tesicles were equal in size and consistency, 
and no varicocele was felt upon examination of the veteran.  
There was no impotence, and the examiner diagnosed the 
veteran with varicocele, status postoperative without 
residuals.  

As an aside, at this time, the Board notes that this VA 
examination report is adequate for rating purposes and that a 
new examination is not required.  Although the examination is 
about three years old, the passage of time, in and of itself, 
does not render such evidence stale.  The veteran's medical 
records reflect information pertinent for other disabilities.  
The record does not show any indication that the veteran's 
condition has worsened since the prior examination.  
Therefore, remand for an additional examination is not 
required under the law.  VAOPGCPREC 11-95 (1995).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial compensable evaluation for the veteran's 
varicocele.  While the veteran in this case has continued to 
complain of pain and soreness involving his testicles, there 
is no evidence of atrophy of the testicles, or any other 
sequelae aside from pain related to the varicocele procedure.  
Accordingly, a compensable rating under Diagnostic Code 7523 
is not warranted.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic codes.  Diagnostic Code 7522 provides a 20 percent 
rating for deformity of the penis with loss of erectile 
power; however, the March 2004 VA examination showed no 
abnormality of the penis.  Similarly, Diagnostic Code 7524 
provides a noncompensable evaluation for removal of one 
testis and a 20 percent evaluation for removal of both 
testes, but there is no indication that the veteran has had 
either testicle removed, and the March 2004 examiner stated 
that both testicles were of equal size and consistency.  Thus 
a compensable evaluation is not warranted under Diagnostic 
Codes 7522 and 7524.  See 38 C.F.R. § 4.115b, Diagnostic 
Codes 7522, 7524 (2007).  

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability.  
However, upon reviewing the longitudinal record in this case, 
the Board finds that, at no time since the filing of the 
veteran's claim for service connection in September 2003, has 
his varicocele been more disabling than as currently rated 
under the present decision.  

In view of the foregoing, the Board finds that the evaluation 
assigned adequately reflects the clinically established 
impairment experienced by the veteran.  As the preponderance 
of the evidence is against the veteran's claim for an 
increased rating for his varicocele, the benefit-of-the-doubt 
doctrine is not for application, and an increased rating must 
be denied.  See Gilbert, 1 Vet. App. at 55.  

B.  Service Connection  
Bilateral Hip Replacement and Bilateral Knee Condition

The veteran contends that service connection is warranted for 
his bilateral hip replacement and a bilateral knee condition.  
He explained in a September 2003 personal statement that he 
was injured during service when a parachute malfunctioned 
during a jump in 1975.  He was hit "hard," and was 
immediately treated at the local VA facility.  As a result of 
this inservice accident, the veteran stated that he has had 
two hip replacements and the bones in his knees are turning 
hard which necessitates bilateral knee replacement.  The 
veteran asserts that his bilateral hip replacement and 
bilateral knee condition are attributable to his active 
military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The Court has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Due to the similar medical history and evidence related to 
the claims, as well as the similar disposition of the issues, 
the Board will address them in a common discussion.  

Review of the evidentiary record indicates that the veteran 
was injured in a parachuting accident in October 1975.  The 
sick call treatment note states that the veteran complained 
of injury to the right hip after an air jump approximately 
fifty feet.  The right hip was noted as being discolored, 
swollen, and painful to movement and touch.  No loss of range 
of motion was exhibited, and the veteran was diagnosed with 
contusion of the right hip.  He was placed on light duty for 
five days and heat was applied to the hip area.  A follow-up 
sick call note reflects continuing complaints concerning the 
veteran's right hip along with the veteran exhibiting a 
feeling of "something cutting inside his skin."  The 
veteran received x-rays of the right hip and was placed on 
light duty.  There were no noted complaints or treatment for 
a bilateral knee condition in conjunction with the veteran's 
parachuting accident.  Clinical evaluation of the lower 
extremities was noted as being normal, and the veteran 
indicated in his December 1975 report of medical history has 
never having or had broken bones or bone, joint, or other 
deformity.  

Post service treatment records reflect continuing complaints 
and treatment for a bilateral hip condition and a bilateral 
knee condition.  The veteran developed avascular necrosis in 
both hips and underwent right hip replacement in March 2001, 
with left hip replacement performed in August 2002.  
Postoperatively with each hip, the veteran manifested a 
dislocation phenomenon, which required subsequent revision 
surgery.  Since both replacements, the veteran explained 
during the August 2007 hearing that he is now unable to walk 
long distances.  In regards to the veteran's bilateral knee 
condition, private treatment records exhibit complaints of 
pain in both knees.  An April 2001 private medical statement 
specifically notes the veteran's recent right knee pain after 
a minor twisting injury with pain being primarily over the 
anterior knee medially and laterally.  Examination revealed 
essentially normal findings except for mild anteromedial and 
anterolateral joint line tenderness.  The diagnosis was right 
knee pain, secondary to strain.  A September 2001 follow-up 
private treatment record also states the veteran complained 
of left knee pain with palpation about the knee.  The 
diagnosis was left knee pain, probably related to his hip.  A 
December 2001 private medical record notes evidence of bone 
infarcts in both the proximal tibia and distal femur on both 
knees.  

Based upon the evidence in the claims file, the first time 
the veteran's bilateral hip replacement and bilateral knee 
conditions are shown are in February 2001 and April 2001 
private treatment records, which is many years following the 
veteran's discharge from service.  The veteran has contended, 
in essence, that his bilateral hip replacement and bilateral 
knee condition have existed since his military service.  The 
Board, is of course, aware of the provisions of 38 C.F.R. § 
3.303(b), relating to chronicity and continuity of 
symptomatology.  The Board also notes that the veteran's 
statements are competent.  Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).  Nonetheless, the veteran's claims 
still fail because there is no objective medical evidence of 
record of a bilateral hip disability and a bilateral knee 
condition during service or immediately thereafter.  See 
Forshey v. Principi, 284 F.3d 1335, 1363 (Fed. Cir. 2002) 
(Negative evidence means that "which tends to disprove the 
existence of an alleged fact."  The absence of evidence in 
support of an alleged fact clearly is an evidentiary 
circumstance that weighs against the existence of the alleged 
fact).  In addition, the nearly twenty-six year period 
without any complaint of or treatment for a bilateral hip or 
bilateral knee disability weighs against the veteran's 
claims.  See generally, Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service.).  Most importantly, the highly 
probative evidence does not demonstrate a relationship 
between the veteran's current disabilities and the claimed 
continuous symptomatology.  See Voerth v. West, 13 Vet. App. 
117, 120-21 (1999); see also Savage v. Gober, 10 Vet. App. 
488 (1997).  Thus, continuity of symptomatology has not been 
established.  

In September 2005, the veteran was afforded a VA examination 
for his bilateral knee condition and bilateral hip 
replacement.  During the examination, the veteran stated that 
he performed a parachute jump during service, which hurt both 
knees and hips.  He was placed on light duty and went back to 
full duty with jump status until his discharge from service.  
Upon physical examination of the veteran, the examiner 
diagnosed the veteran with avascular necrosis of the hips, 
status postoperative total hip replacement bilateral with 
residuals and bilateral bone infarcts of the knees.  The 
examiner opined that it is less likely than not that the 
veteran's avascular necrosis of the hips is secondary to 
injuries sustained in a parachute jump or associated with his 
military service.  He explained that while the veteran 
exhibited some pain in his hips, the finding of the avascular 
necrosis was apparently a result of incidental x-ray findings 
associated with hospitalization for glomerulonephritis.  The 
examiner also concluded that it is less likely than not that 
the veteran's bilateral bone infarcts of his knees has any 
relationship to his service or injuries secondary to 
parachute jumps.  The examiner explained that the veteran 
worked for many years in construction and plumbing without 
problems, and the infarcts could have happened at any time.  

The Board notes that the veteran submitted two private 
medical statements in conjunction with his claims for service 
connection for bilateral hip replacement and a bilateral knee 
condition.  In September 2003, Dr. Tankersley explained that 
the veteran has multiple musculoskeletal problems and even 
though the veteran apparently had a parachute malfunction 
which led to a traumatic landing, "[he] could not determine 
whether this could be the etiology or not but could be a 
possibility as a possible cause."  A private medical 
statement was also submitted by Dr. Kunesh in July 2005.  Dr. 
Kunesh notes the veteran's history of bilateral hip 
replacement and bilateral renal infarct.  He stated that the 
veteran informed him of his pending service connection claims 
and opined that the veteran's knee and hip symptoms are 
"very likely related to his prior trauma."  

The record contains several medical opinions which address 
whether the veteran's bilateral hip replacement and bilateral 
knee condition were incurred during service.  It is the 
responsibility of the Board to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same and, in so doing, the Board may 
accept one medical opinion and reject others.  Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The Board cannot make its own 
independent medical determinations and must have plausible 
reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  Evans v. West, 
supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, 
the weight to be accorded the various items of evidence in 
this case must be determined by the quality of the evidence, 
and not necessarily by its quantity or source.

The Board does consider the September 2003 and July 2005 
private medical opinions to be competent medical evidence; 
however, the September 2005 VA examiner's opinion is highly 
probative.  The September 2003 private medical opinion is 
inconclusive.  The physician notes that the veteran was 
involved in a parachute accident during service, but he does 
not specifically attribute the veteran's current disabilities 
to this accident.  The Court has held on numerous occasions 
that medical opinions which are speculative, general, or 
inconclusive in nature are of little, if any, probative 
value.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Sacks v. 
West, 11 Vet. App. 314, 316-7 (1998); Warren v. Brown, 6 Vet. 
App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The September 2003 private medical opinion does not 
state whether the veteran's bilateral hip replacement and 
bilateral knee condition were incurred during active service.  
Furthermore, in regards to both private medical opinions, 
there is no indication that the physicians' opinions were 
based on a review of the veteran's claims file specifically 
focusing on the veteran's service medical records.  
Additionally, the July 2005 private medical opinion, unlike 
the September 2005 VA medical opinion, is not based on 
consideration of the medical evidence of record and objective 
reasons and bases for any decision-making.  Further, although 
the opinions were submitted by the veteran's treating 
physicians, both the Federal Circuit and Court have 
specifically rejected the "treating physician rule."  White 
v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).  When assessing the probative 
value of medical opinion evidence, factors for consideration 
include the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and independent evidence supporting the medical opinion 
that the physician reaches.  Claiborne v. Nicholson, 19 Vet. 
App. 181 (2005); Guerrieri v. Brown, 4 Vet. App. 467 (1993); 
see also Elkins v. Brown, 5 Vet. App. 474 (1993) (rejecting a 
medical opinion as "immaterial" where there was no indication 
that the physician reviewed the claimant's service medical 
records or any other relevant documents which would have 
enabled him to form an opinion on service connection on an 
independent basis).  Thus, there is no credible evidence in 
the claims file to balance the September 2005 VA examiner's 
opinion.  

The Board is aware of the veteran's contentions and the 
assertions from his current spouse and previous spouse, that 
his bilateral knee replacement and bilateral knee condition 
are somehow etiologically related to service; however, as the 
record does not reflect that the veteran or his current or 
former spouse possess a recognized degree of medical 
knowledge, their assertions as to the existence, nature and 
etiology of the current diagnoses are not credible.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  In the absence of 
credible, highly probative medical evidence linking the 
veteran's current diagnoses to service, the veteran's claims 
for bilateral hip replacement and a bilateral knee condition 
are denied.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for bilateral hip replacement and a 
bilateral knee condition, and there is not doubt to be 
resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Right Foot Disorder

The veteran asserts that service connection is warranted for 
his right foot disorder.  He explained during the August 2007 
hearing that his right foot is constantly in pain due to the 
parachute accident during his active military service.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a right foot disorder.  While 
the veteran is competent to allege that he had right foot 
problems in service, the service medical records do not 
substantiate that allegation.  As previously stated, service 
medical records reflect a parachute injury with complaints of 
right hip problems afterwards.  However, the veteran's 
service medical records contain no complaints or treatment of 
a right foot condition, and clinical evaluation of the feet 
upon discharge was normal.  The veteran also indicated on his 
December 1975 report of medical history as never having or 
had foot trouble.  

Furthermore, there is no competent evidence of a current 
disability related to a foot condition.  A February 2001 
private treatment record notes the veteran's complaints of 
numbness, tingling, and a burning sensation in both feet.  
The Court has held that a symptom, alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability.  Without a pathology 
to which the symptoms of a right foot condition can be 
attributed, there is no basis to find a right foot condition 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."); dismissed in 
part and vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Thus, in the 
absence of proof of a present disability, there is no valid 
claim presented.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

In the alternative, assuming without deciding that the 
veteran has a right foot condition, he has not brought forth 
competent evidence that the right foot disability incurred in 
service.  There is no competent opinion in the claims file 
that has attributed the veteran's claimed right foot 
condition to service.

While the veteran has stated that he has a current right foot 
condition, which is attributable to service, he does not 
possess a recognized medical degree to etiologically relate 
his complaints to service; thus, his assertions as to the 
existence, nature and etiology of the current diagnoses are 
not credible.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for a right foot condition, and there is 
no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

III.  Duty to Notify & Assist  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the October 2003 and April 2005 letters sent to 
the veteran.  In both letters, VA informed the veteran that 
in order to substantiate a claim for service connection, the 
evidence needed to show he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the post service disability and the disease or injury in 
service, which was usually shown by medical records or 
medical opinions.  In the April 2005 letter, the veteran was 
informed that the evidence necessary to substantiate the 
claim for an increased evaluation would be evidence showing 
that his disability is worse than the current evaluation 
contemplates.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letters stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claims.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  Although this notice was not issued before the April 
2004 rating decision, the veteran has not been prejudiced, as 
the veteran's pending claims are denied.  A supplemental 
statement of the case was also issued to him in January 2007.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service medical 
records and private treatment records dated November 1976 to 
July 2005.  The veteran was provided an examination in 
connection with his claims for increased rating for 
varicocele and service connection for bilateral hip 
replacement and a bilateral knee condition.  

In addition, although an examination or an opinion was not 
obtained in connection with the veteran's claim for service 
connection for a right foot disorder, VA was not under an 
obligation to provide an examination, as such is not 
necessary to make a decision on the claim.  Specifically, 
under the statute, an examination or opinion is necessary to 
make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  

Here, the evidence does not indicate that the veteran has a 
current right foot disability which may be associated with 
his active service.  See Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (VA was not required to provide the veteran 
with a medical examination absent a showing by the veteran of 
a causal connection between the disability and service).  In 
this case, the RO informed the veteran that he would need 
competent medical evidence of a current disability and of a 
relationship between his disability and service.  The veteran 
has not provided such evidence or indicated where such 
evidence may be found.  Furthermore, unlike Wells, the 
veteran did not submit evidence of a current disability 
pertaining to the right foot, although he was advised to 
submit or identify such evidence by the RO.  

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination.  However, unlike Charles, in 
this case, there is no competent evidence of a current 
disability for the veteran's claimed condition.  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an initial compensable rating for varicocele 
is denied.  

Entitlement to service connection for bilateral hip 
replacement is denied.

Entitlement to service connection for a bilateral knee 
condition is denied.  

Entitlement to service connection for a right foot disorder 
is denied.  




REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for IgM 
nephropathy with focal sclerosing glomerulonephritis.  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  

The veteran contends that his IgM nephropathy with focal 
sclerosing glomerulonephritis is attributable to his active 
military service.  The Board notes that the veteran testified 
during the August 2007 hearing that he was recently 
hospitalized on two occasions for renal failure.  During the 
hearing, the veteran requested that the RO obtain the 
additional treatment records.  Therefore, the Board finds 
that an attempt should be made to obtain those records, as 
they are relevant to the issue on appeal.  

Furthermore, review of the evidentiary record shows that the 
veteran was afforded a September 2005 VA examination in 
connection with his claim to determine whether the IgM 
nephropathy is related to service.  However, the evidence of 
record does not include a medical opinion commenting as to 
whether it is at least as likely as not that his IgM 
nephropathy is attributable to service.  The Board 
acknowledges the January 2006 email communications between a 
representative from the RO with a representative from the VA 
medical facility stating that the VA examiner was not 
available, but relayed the opinion to the employee.  However, 
the Board considers this opinion contained in an email 
insufficient, as it is unclear if JCM is a medical provider 
or not, and requests that the VA examiner who conducted the 
September 2005 examination of the veteran to indicate the 
opinion in an addendum.  

Additionally, as noted in the introduction, the veteran has 
submitted a timely notice of disagreement for the issue of 
entitlement to an initial rating in excess of 10 percent for 
residuals of a left ankle disability.  Because the filing of 
a notice of disagreement initiates appellate review, the 
claim must be remanded for the preparation of a Statement of 
the Case.  Manlincon v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:  

1.  The RO should issue a Statement of 
the Case with respect to the veteran's 
disagreement to the January 2006 rating 
decision that assigned an initial rating 
of 10 percent for the veteran's residuals 
of a left ankle disability.  The veteran 
and his representative should clearly be 
advised of the need to file a Substantive 
Appeal following the issuance of the 
Statement of the Case if the veteran 
wishes to complete an appeal from that 
decision.

2.  Obtain the veteran's medical records 
from Northeast Medical Center.  In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from private 
facilities.  All records/responses 
received should be associated with the 
claims file.  

3.  Contact the VA examiner who conducted 
the September 2005 VA examination and 
have the examiner indicate whether it is 
at least as likely as not that the 
veteran's IgM nephropathy with focal 
sclerosing glomerulonephritis disability 
is related to service, or indicate in the 
record whether JCM possesses the medical 
expertise required to render such an 
opinion.  Any and all opinions expressed 
must be accompanied by a complete 
rationale.  

4.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellant 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


